DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/22 has been considered by the examiner.  It is noted various reference have been lined through since they were listed twice on the IDS.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0001 should be updated to indicate Application No. 16/717,718 is now U.S. Patent No. 11,148,854 and Application No. 15/683,221 is now U.S. Patent 10,526,110;
In paragraph 0045, line 14, “outer wall 16” should be “outer wall 20”;  
In paragraph 0059, line 4, “first base 62a” should be “first base 62”;
In paragraph 0060, lines 3-4, 12 and 13, “first projection 66a” should be “first projection 66”;
In paragraph 0093, line 1, “FIGS. 7-8” should be “FIGS. 26-27”;
In paragraph 0093, line 3, “segment 68a” should be “extending member 64a”; and
In paragraph 0094, line 1, “FIGS. 1, 3-4 and 7-8” should be “FIGS. 26-27”.
It is noted these same amendments (except for the amendments to paragraph 0001) were made in the parent application.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-29 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-29 of prior U.S. Patent No. 11,148,854. This is a statutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Frazier reference is cited as being directed to the state of the art as a teaching of another dispenser having a frangible compartment that is fracture by an actuator located outside of a housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DJW
9/9/22
/DAVID J WALCZAK/Primary Examiner, Art Unit 3754